Exhibit 10.19

 

NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES LAWS OF ANY OTHER JURISDICTION. BY ACQUIRING THIS WARRANT, HOLDER
AGREES TO NOT SELL OR OTHERWISE DISPOSE OF THIS WARRANT OR THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT WITHOUT REGISTRATION OR THE APPLICABILITY
OF AN EXEMPTION FROM REGISTRATION UNDER THE AFORESAID ACTS, AND THE RULES AND
REGULATIONS THEREUNDER.

 

WARRANT TO PURCHASE COMMON STOCK

 

Number of Shares of Common Stock: 115,000 

Date of Issuance: January 15, 2016 (“Issuance Date”)

 

THIS CERTIFIES THAT, for value received, Robert Fisk, an individual (including
any permitted and registered assigns, the “Holder”), is entitled to purchase
from Creative Realities, Inc., a Minnesota corporation (the “Company”), up to
115,000 shares of Common Stock of the Company (the “Warrant Shares”) at the
Exercise Price hereunder then in effect. This Warrant to Purchase Common Stock
(this “Warrant”) is issued by the Company in in lieu of additional extensions to
past due payments due to Holder, and a modified payment plan related to current
payments due to Holder. For purposes of this Warrant, the term “Exercise Price”
shall mean $0.28 per share, subject to adjustment as provided herein, and the
term “Exercise Period” shall mean the period commencing on the Issuance Date and
ending on 5:00 p.m. New York time on the five-year anniversary of the date of
this Warrant. 

 

1.        EXERCISE OF WARRANT.

 

(a)      Mechanics of Exercise. Subject to the terms and conditions hereof,
including butnot limited to the provisions of Section 1(c) below, the rights
represented by this Warrant may be exercised in whole or in part at any time or
times during the Exercise Period by delivery of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant. The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder. Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. On or before the third Trading Day (the “Warrant Share
Delivery Date”) following the date on which the Company shall have received the
Exercise Notice, and upon receipt by the Company of (i) payment to the Company
of an amount equal to the applicable Exercise Price multiplied by the number of
Warrant Shares as to which this Warrant is being exercised (the “Aggregate
Exercise Price” and together with the Exercise Notice, the “Exercise Delivery
Documents”) in cash or by wire transfer of immediately available funds or (ii)
notification from the Holder that this Warrant is being exercised pursuant to a
Cashless Exercise, as defined below, the Company shall issue and dispatch by
overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the Company’s share register in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise (or work with the Holder to
initiate an electronic delivery of Common Stock through the DWAC system of the
Depository Trust Company, if requested). Upon delivery of the Exercise Delivery
Documents, the Holder shall be deemed for all corporate purposes to have become
the holder of record of the Warrant Shares with respect to which this Warrant
has been exercised, irrespective of the date of delivery of the certificates
evidencing such Warrant Shares. If this Warrant is submitted in connection with
any exercise pursuant to Section 1(c) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable, and in no event later than three business days after any
exercise and at its own expense, issue a new Warrant representing the right to
purchase the number of Warrant Shares purchasable immediately prior to such
exercise under this Warrant, less the number of Warrant Shares with respect to
which this Warrant is exercised.

 



 

 

 

(b)      No Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Warrant Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of a Warrant Share by such fraction.

 

(c)      Cashless Exercise. The Holder may, in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

 

  A = the total number of shares with respect to which this Warrant is then
being exercised.

 

  B = the Weighted Average Price of the shares of Common Stock for the five
consecutive Trading Days ending on the date immediately preceding the date of
the Exercise Notice.

 

  C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

(d)      Compensation for Buy-In on Failure to Timely Deliver Warrant Shares. In
addition to any other rights available to the Holder, if the Company fails to
deliver (or cause its transfer agent to deliver) to the Holder the Warrant
Shares pursuant to an exercise on or before the Warrant Share Delivery Date, and
if after such date the Holder is required by its broker to purchase (in an
open-market transaction or otherwise), or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue, times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amount payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity, including without limitation a decree of
specific performance or other injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 



2

 

 

(e)      Beneficial Ownership Restrictions. Notwithstanding anything to the
contrary in this Warrant, the Company shall not effect any exercise of this
Warrant, and a Holder shall not have the right to exercise any portion of this
Warrant, to the extent that, after giving effect to the exercise set forth on
the applicable Exercise Notice, such Holder (together with such Holder’s
“affiliates,” as such term is defined in Rule 405 under the Securities Act of
1933, and any Persons acting as a group together with such Holder or any of such
Holder’s affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation, as defined below. For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by such Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(i) conversion of the remaining unexercised portion of this Warrant beneficially
owned by such Holder or any of its affiliates and (ii) exercise or conversion of
the unexercised or unconverted portion of any other securities of the Company
that are subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by such Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section, beneficial ownership shall be calculated in accordance with Section
13(d) of the Securities Exchange Act of 1934 (the “Exchange Act”). To ensure
compliance with this restriction, each Holder will be deemed to represent to the
Company each time it delivers an Exercise Notice that such Exercise Notice has
not violated the restrictions set forth in this Section 1(e) and the Company
shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act.

 

For purposes of this Section 1(e), in determining the number of outstanding
shares of Common Stock, a Holder may rely on the number of outstanding shares of
Common Stock as stated in the most recent of the following: (i) the Company’s
most recent periodic or annual report filed with the U.S. Securities and
Exchange Commission, as the case may be, (ii) a more recent public announcement
by the Company, or (iii) a more recent written notice by the Company or its
transfer agent setting forth the number of shares of Common Stock outstanding.
Upon the written or oral request of a Holder, the Company shall within two
Trading Days confirm to such Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by such Holder or its affiliates. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. Upon no fewer
than 61 days’ prior notice to the Company, a Holder may increase or decrease the
Beneficial Ownership Limitation provisions of this paragraph, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of this Warrant held by the
Holder and the provisions of this paragraph shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company and shall only apply to such Holder and no other
Holder. The limitations contained in this paragraph shall apply to a successor
Holder of this Warrant.

 



3

 

 

2.        ADJUSTMENTS. The Exercise Price and the number of Warrant Shares shall
be adjusted from time to time as follows:

 

(a)     Subdivision or Combination of Common Stock. If the Company at any time
on or after the date of the Note subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Warrant Shares will be proportionately increased. If the Company at
any time on or after the date of the Note combines (by combination, reverse
stock split or otherwise) one or more classes of its outstanding shares of
Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased. Any adjustment under
this Section 2(a) shall become effective at the close of business on the date
the subdivision or combination becomes effective.

 

(b)    Distribution of Assets. If the Company shall declare or make any dividend
or other distribution of its assets (or rights to acquire its assets) to holders
of shares of Common Stock, by way of return of capital or otherwise (including
without limitation any distribution of cash, stock or other securities, property
or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case:

 

(i)      any Exercise Price in effect immediately prior to the close of business
on the record date fixed for the determination of holders of shares of Common
Stock entitled to receive the Distribution shall be reduced, effective as of the
close of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which (i) the numerator shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (ii) the denominator shall be the Closing Sale Price of the
shares of Common Stock on the Trading Day immediately preceding such record
date; and



 



4

 

 

(ii)      the number of Warrant Shares shall be increased to a number of shares
equal to the number of shares of Common Stock obtainable immediately prior to
the close of business on the record date fixed for the determination of holders
of shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding clause (i);
provided, however, that in the event that the Distribution is of shares of
common stock of a company (other than the Company) whose common stock is traded
on a national securities exchange or a national automated quotation system
(“Other Shares of Common Stock”), then the Holder may elect to receive a warrant
to purchase Other Shares of Common Stock in lieu of an increase in the number of
Warrant Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of Other
Shares of Common Stock that would have been payable to the Holder pursuant to
the Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding clause (i)
and the number of Warrant Shares calculated in accordance with the first part of
this clause (ii).

 

(c)    Other Events. If any event occurs of the type contemplated by the
provisions of this Section 2(a) or (b) but not expressly provided for by such
provisions (including without limitation the granting, on a pro rata basis to
the holders of the Common Stock, of stock-appreciation rights, phantom stock
units or other shareholder rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Exercise Price and
the number of Warrant Shares so as to protect the rights of the Holder. For the
avoidance of doubt, the parties agree this Section 2(c) shall not apply to (i)
the issuance of Common Stock upon the exercise of options or warrants not
granted to the shareholders of the Company as a whole, or (ii) the issuance of
Common Stock, stock options, stock-appreciation rights, restricted stock units,
or other forms of equity or equity-linked compensation under the Company’s
equity incentive or purchase plans duly adopted by a majority of the
non-employee members of the Board of Directors of the Company or a committee of
non-employee directors established for such purpose.

 

(d)    Weighted-Average Adjustment to Exercise Price. If the Company, at any
time while this Warrant is outstanding, shall issue any Common Stock or Common
Stock Equivalents entitling any person to acquire shares of Common Stock, at an
effective price per share less than the then-current Exercise Price, as adjusted
hereunder (any such issuance, other than an issuance of Common Stock or Common
Stock Equivalents in respect of an Exempt Issuance, being referred to as a
“Dilutive Issuance”), then the Exercise Price shall be adjusted in accordance
with the following formula:

 

AEP = EP * [OS + ((DIS * DIP)/EP)]

 (OS + DIS)

 

For purposes of the foregoing formula:

 

  AEP = Adjusted Exercise Price           EP = Exercise Price (as in effect
immediately prior to adjustment)

 



5

 

 

  OS = Total number of shares of Common Stock and Common Stock Equivalents
outstanding immediately prior to the Dilutive (excluding, however, Common Stock
and Common Stock Equivalents outstanding on account of Exempt Issuances)        
  DIS = Total number of shares of Common Stock and Common Stock Equivalents
issued in the Dilutive Issuance           DIP = The per-share price at which
Common Stock or Common Stock Equivalents were issued in the Dilutive Issuance

 

Any such adjustment shall be made whenever such Common Stock or Common Stock
Equivalents are issued; provided, however, that (i) if an adjustment is made on
account of a Dilutive Issuance of Common Stock Equivalents, then the subsequent
issuance of actual Common Stock upon conversion or exercise of such Common Stock
Equivalents will not result in a second adjustment, and (ii) notwithstanding
anything in this Warrant to the contrary, no adjustments shall be made under
this Section 2(d) in respect of an Exempt Issuance. The Company shall notify the
Holder in writing, no later than the third Trading Day following any Dilutive
Issuance (other than an Exempt Issuance), indicating therein the applicable
per-share price at which Common Stock or Common Stock Equivalents were issued.

 

3.        FUNDAMENTAL TRANSACTIONS. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger of the Company with or into
another entity and the Company is not the surviving entity, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or by another individual or entity, and approved by the Company) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares of Common Stock for other securities, cash or property or
(iv) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 2(a) above) (in any such case, a “Fundamental Transaction”), then, upon
any subsequent exercise of this Warrant, the Holder shall have the right to
receive the number of shares of Common Stock of the successor or acquiring
corporation or of the Company and any additional consideration (the “Alternate
Consideration”) receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event (disregarding any limitation on exercise
contained herein solely for the purpose of such determination). For purposes of
any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration.

 



6

 

 

4.       NON-CIRCUMVENTION. The Company covenants and agrees that the Company
will not, by amendment of its articles of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this Warrant is outstanding, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by this Warrant
(without regard to any limitations on exercise).

 

5.        WARRANT HOLDER NOT DEEMED A SHAREHOLDER. Except as otherwise
specifically provided herein, this Warrant, in and of itself, shall not entitle
the Holder to any voting rights or other rights as a shareholder of the Company.
In addition, nothing contained in this Warrant shall be construed as imposing
any liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a shareholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

6.        REISSUANCE OF WARRANTS.

 

(a)      Lost, Stolen or Mutilated Warrant. If this Warrant is lost, stolen,
mutilated or destroyed, the Company will, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.

 

(b)     Issuance of New Warrants. Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant shall be of
like tenor with this Warrant, and shall have an issuance date, as indicated on
the face of such new Warrant which is the same as the Issuance Date.

 

7.       TRANSFER.

 

(a)     Notice of Transfer. The Holder, by acceptance hereof, agrees to give
written notice to the Company before transferring this Warrant or transferring
any Warrant Shares of such Holder’s intention to do so, describing briefly the
manner of any proposed transfer. Promptly upon receiving such written notice,
the Company shall present copies thereof to the Company’s counsel. If the
proposed transfer may be effected without registration or qualification (under
any federal or state securities laws), the Company, as promptly as practicable,
shall notify the Holder thereof, whereupon the Holder shall be entitled to
transfer this Warrant or to dispose of Warrant Shares received upon the previous
exercise of this Warrant, all in accordance with the terms of the notice
delivered by the Holder to the Company; provided, however, that an appropriate
legend may be endorsed on this Warrant or the certificates for such Warrant
Shares respecting restrictions upon transfer thereof necessary or advisable in
the opinion of counsel and satisfactory to the Company to prevent further
transfers which would be in violation of Section 5 of the Securities Act of 1933
and applicable state securities laws; and provided further that the prospective
transferee or purchaser shall execute an Assignment of Warrant in substantially
the form attached hereto as Exhibit B and such other documents and make such
representations, warranties, and agreements as may be required solely to comply
with the exemptions relied upon by the Company for the transfer or disposition
of the Warrant or Warrant Shares.

 



7

 

 

(b)     If the proposed transfer or disposition of this Warrant or such Warrant
Shares described in the written notice given pursuant to this Section 7 may not
be effected without registration or qualification of this Warrant or such
Warrant Shares, the Holder will limit its activities in respect to such transfer
or disposition as are permitted by law.

 

8.       NOTICES. Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be given in accordance with
the notice provisions contained in the Note. The Company shall provide the
Holder with prompt written notice (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least 20 days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any stock or other securities directly or
indirectly convertible into or exercisable or exchangeable for shares of Common
Stock or other property, pro rata to the holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

9.        AMENDMENT AND WAIVER. The terms of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.

 

10.      GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without giving effect to the conflicts-of-law
principles thereof.

 

11.      DISPUTE RESOLUTION. In the case of a dispute as to the determination of
the Exercise Price, the Closing Sale Price, or the arithmetic calculation of the
Warrant Shares, the Company or the Holder (as the case may be) shall submit the
disputed determinations or arithmetic calculations via facsimile (a) within two
business days after receipt of the applicable notice giving rise to such dispute
to the Company or the Holder, as the case may be, or (b) if no notice gave rise
to such dispute, at any time after the Holder learned of the circumstances
giving rise to such dispute. If the Holder and the Company are unable to agree
upon such determination or calculation of the Exercise Price, Closing Sale Price
or the Warrant Shares within three business days of such disputed determination
or arithmetic calculation being submitted to the Company or the Holder, as the
case may be, then the Company shall, within two business days thereafter submit
via facsimile (x) the disputed determination of the Exercise Price or Closing
Sale Price to an independent, reputable investment bank selected by the Company
and approved by the Holder or (y) the disputed arithmetic calculation of the
Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten business days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent manifest error.

 



8

 

 

12.    ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

13.    CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms
shall have the following meanings:

 

(a)      “Bloomberg” means Bloomberg Financial Markets.

 

(b)     “Closing Sale Price” means, for any security as of any date, (i) the
last closing trade price for such security on the Principal Market, as reported
by Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last trade price
of such security prior to 4:00 p.m., New York time, as reported by Bloomberg, or
(ii) if the foregoing does not apply, the last trade price of such security in
the over-the-counter market for such security as reported by Bloomberg, or (iii)
if no last trade price is reported for such security by Bloomberg, the average
of the bid and ask prices of any market makers for such security as reported by
the OTC Markets. If the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Sale Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

(c)     “Common Stock” means (i) the Company’s common stock, par value $0.01 per
share, and (ii) any share capital into which such common stock shall have been
changed or any share capital resulting from a reclassification of such common
stock.

 

(d)     “Common Stock Equivalents” means any securities of the Company that
would entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

(e)     “Exempt Issuance” means the issuance of (i) shares of Common Stock or
options to employees, officers, directors or unaffiliated consultants of the
Company pursuant to any stock or option plan duly adopted by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established for such
purpose, (ii) any securities upon the exercise or conversion of any securities
issued pursuant to the Securities Purchase Agreement or agreements in
substantially similar form pursuant to which Notes and Warrants were or are
sold, (iii) any Common Stock upon the exercise or conversion of securities that
are issued and outstanding as of the date of the Securities Purchase Agreement,
(iv) securities issued pursuant to or in connection with acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, (v) shares of Common Stock issued or issuable in connection with
regularly scheduled dividend payments on the Company’s Series A Preferred Stock,
and (vi) shares of Common Stock issued pursuant to any loan or leasing
arrangement, real property leasing arrangement, or debt financing from a bank
approved by the Board of Directors of the Company.

 



9

 

 

(f)      “Principal Market” means the primary national securities exchange on
which the Common Stock is then traded.

 

(g)     “SEC” means the U.S. Securities and Exchange Commission.

 

(h)     “Trading Day” means (i) any day on which the Common Stock is listed or
quoted and traded on its Principal Market, (ii) if the Common Stock is not then
listed or quoted and traded on any national securities exchange, then a day on
which trading occurs on any over-the-counter markets, or (iii) if trading does
not occur on the over-the-counter markets, any business day.

 

(i)      “Weighted Average Price” means, for any security as of any date, (i)
the dollar-volume weighted-average price for such security on the Principal
Market during the period beginning at 9:30 a.m., New York City time, and ending
at 4:00 p.m., New York City time, as reported by Bloomberg or (ii) if the
foregoing does not apply, the dollar-volume weighted-average price of such
security in the over-the-counter market for such security during the period
beginning at 9:30 a.m., New York City time, and ending at 4:00 p.m., New York
City time, as reported by Bloomberg, or (iii) if no dollar-volume
weighted-average price is reported for such security by Bloomberg for such
hours, the average of the highest closing bid price and the lowest closing ask
price of any of the market makers for such security as reported in OTC Markets.
If the Weighted Average Price cannot be calculated for such security on such
date on any of the foregoing bases, the Weighted Average Price of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved
pursuant to Section 12 with the term “Weighted Average Price” being substituted
for the term “Exercise Price.” All such determinations shall be appropriately
adjusted for any share dividend, share split or other similar transaction during
such period.

 

* * * * * * *

 



10

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the date indicated above. 

 

  CREATIVE REALITIES, INC.       /s/ JOHN WALPUCK  

JOHN WALPUCK

 

Chief Financial Officer 

 



 

 

 

EXHIBIT A

 

FORM OF

EXERCISE NOTICE

 

(To be executed by the registered holder to exercise this Warrant to Purchase
Common Stock)

 

THE UNDERSIGNED holder hereby exercises the right to
purchase____________________________ of the shares of Common Stock (“Warrant
Shares”) of Creative Realities, Inc., a Minnesota corporation (the “Company”),
evidenced by the attached copy of the Warrant to Purchase Common Stock (the
“Warrant”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.

 

1.Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as (check one):

 

☐     a cash exercise with respect to________________________ Warrant Shares;
and/or

 

☐     a “Cashless Exercise” with respect to_______________________ Warrant
Shares.

 

2.Payment of Exercise Price. In the event that the holder has elected to
exercise some or all of the Warrant Shares to be issued pursuant hereto, the
holder shall pay the Aggregate Exercise Price in the sum of
$_______________________________ to the Company in accordance with the terms of
the Warrant.

 

3.Delivery of Warrant Shares. The Company shall deliver to the holder
_______________Warrant Shares in accordance with the terms of the Warrant.

 

Date:                                          

 



      (Print Name of Registered Holder)

 

  By:     Name:     Title:  

 

 

 

 

EXHIBIT B

 

FORM OF

ASSIGNMENT OF WARRANT

 

(To be signed only upon authorized transfer of the Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
_______________________ the right to purchase_____________________ shares of
common stock of Creative Realities, Inc., to which the within Warrant to
Purchase Common Stock relates and appoints ______________________, as
attorney-in-fact, to transfer said right on the books of Creative Realities,
Inc. with full power of substitution and re-substitution in the premises. By
accepting such transfer, the transferee has agreed to be bound in all respects
by the terms and conditions of the within Warrant.

 

Dated: _________________

 

      (Signature) *           (Name)           (Address)           (Social
Security or Tax Ident. No.)

 

* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Warrant to Purchase Common Stock in every
particular without alteration or enlargement or any change whatsoever. When
signing on behalf of a corporation, partnership, trust or other entity, please
indicate your position(s) and title(s) with such entity.

 

 

 



 

 

 

 

 

